PER CURIAM.
The Florida Judicial Qualifications Commission filed notice of formal charges that the Honorable William G. Tye, County Judge of St. Lucie County, had violated canons 1 and 2 A of the Florida Code of Judicial Conduct by reason of the following:
On Saturday afternoon, June 4, 1988 in Fort Pierce, St. Lucie County, Florida, while on the way to the grocery store, you drove by the Arcade Building which you own. While still utilized by several commercial tenants, the Arcade Building has not been fully restored from the severe fire damage caused by an arsonist several years ago. The Arcade is located on U.S. 1 in a declining neighborhood. There were very few vehicles in the parking lot at the time. Concerned about the presence of the vehicles at that time of day, and allegedly apprehensive of a drug deal taking place, you drove into the parking lot and confronted, with a pistol in your hand, four men who were on the property. As a result of what then transpired, the men filed complaints charging you with aggravated assault. In September, 1988, the Grand Jury in-dieted you on four (4) felony charges of aggravated assault with a firearm. Effective September 28, 1988, Chief Judge D.L. Geiger relieved and suspended you from your assignments in the County Court and Circuit Court in St. Lucie County. On October 3, 1988, Governor Martinez, by executive order, suspended you from office pending the disposition of the charges. On January 23, 1989, a negotiated plea bargain, Petition to Enter Plea of Guilty, was filed entering a plea of guilty on Charge I — lesser included offense of Improper Exhibition of a Firearm, and other charges were nolle prossed. Circuit Judge Carl Harper sentenced you as follows: (a) one year probation; (b) evaluation for alcohol abuse and receive treatment if necessary (a standard condition of probation); (c) prohibited you from carrying a handgun while on probation; (d) avoid contact with the victims who initiated the charges; (e) withheld adjudication of guilt. On February 1, 1989, you were reinstated as a County Judge.
*1025The Commission and Judge Tye then entered into a stipulation which recited that (1) Judge Tye does not contest the matters set forth in the notice of formal charges, (2) Judge Tye has demonstrated that he has otherwise rendered commendable service to the public as a conscientious judicial officer during his tenure on the bench, and (3) Judge Tye does not contest the recommendation of the Commission as set forth in the stipulation. The Commission recommended to this Court that Judge Tye be publicly reprimanded for his conduct. Upon consideration, we accept the recommendation of the Commission.
The publication of this order in the Southern Reporter will constitute a public reprimand of Judge William G. Tye for the conduct described above.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.